             Case 2:19-cr-00041-RSL Document 126 Filed 06/17/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-041RSL

10                          Plaintiff,                          ORDER CONTINUING
11                     v.                                       TRIAL DATE

12    MURUGANANANDAM ARUMUGAM,
13                          Defendant.
14
15         This matter comes before the Court on the government’s “Motion for an Order
16 Addressing the Continuance of the Trial.” Dkt. #123. Defendant opposes the government’s
17 motion on speedy trial grounds. See Dkt. #124. The Court, having considered the motion, the
18 defendant’s opposition thereto, and General Orders 02-20 and 08-20 of this District addressing
19 measures to reduce the spread and health risks from COVID-19, incorporated herein by
20 reference, hereby FINDS as follows:
21         1.     Considering the recommendations made by the Centers for Disease Control and
22 Prevention (“CDC”) and Public Health for Seattle and King County regarding social distancing
23 measures required to stop the spread of disease, as well as the lack of personal protective
24 equipment necessary to ensure the health and safety of all participants, it is not possible to
25 proceed with a jury trial at this time. See W.D. Wash. Gen. Orders No. 02-20, 08-20.
26         2.     Further, because of the recommendations that individuals at higher risk of
27 contracting COVID-19 (including individuals with underlying health conditions, individuals
28 aged 60 and older, and individuals who are pregnant) avoid large groups of people, at this time,

     ORDER CONTINUING TRIAL - 1
               Case 2:19-cr-00041-RSL Document 126 Filed 06/17/20 Page 2 of 2




 1 it would be difficult, if not impossible, to obtain a jury pool that would represent a fair cross
 2 section of the community. Based on recommendations, it would also be medically inadvisable
 3 to do so.
 4         3.      As a result, the Court finds that a failure to grant a continuance of the trial date in
 5 this case would likely result in a miscarriage of justice, as set forth in 18 U.S.C.
 6 § 3161(h)(7)(B)(i). Due to the Court’s reduced ability to obtain an adequate spectrum of jurors,
 7 and the impact of the aforementioned public health recommendations on Court operations, the
 8 Court specifically finds that the ends of justice served by continuing the trial in this case
 9 outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C.
10 § 3161(h)(7)(A); see also W.D. Wash. Gen. Orders No. 02-20, 08-20.
11         IT IS THEREFORE ORDERED, over the defendant’s objection, that trial in this matter
12 be continued to September 1, 2020, the earliest possible date on the Court’s calendar. Due to the
13 evolving nature of the COVID-19 pandemic and its impact on Court operations, the parties are
14 advised that a further continuance of the trial in this matter may become necessary.
15         IT IS FURTHER ORDERED that the period of time from the date of this Order up to and
16 including the new trial date of September 1, 2020, shall be excludable time pursuant to 18
17 U.S.C. § 3161.
18         DATED this 17th day of June, 2020.
19
20
21                                                      A
                                                        Robert S. Lasnik
22
                                                        United States District Judge
23
24
25
26
27
28

     ORDER CONTINUING TRIAL - 2
